          Case 1:20-cv-10685-ADB Document 55 Filed 04/29/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                               )
WILMER RUBEN ESPINAL                           )
ALVARADO,                                      )
                                               )
                        Petitioner,            )
                                               )
                v.                             )       C.A. No. 20-10685-ADB
                                               )
ANTONE MONIZ, Superintendent of the            )
Plymouth County Correctional Facility,         )
                                               )
                        Respondent.            )
                                               )


                                      JOINT STATUS REPORT


        In response to the Court’s April 29, 2020 Order (D.E. 44), the parties hereby report that

Mr. Espinal Alvarado’s bond hearing occurred on April 28, 2020, and the Immigration Judge

ordered a $3,000 bond (plus certain conditions). Mr. Espinal Alvarado’s family paid the bond on

April 29, 2020. Mr. Espinal Alvarado is now released. A stipulation of dismissal of his claim in

this action is being filed with this report.


Dated: April 29, 2020                                         Respectfully submitted,

 WILMER ESPINAL ALVARADO                                      ANTONE MONIZ
                                                              Superintendent of the Plymouth
 By his attorneys,                                            County Correctional Facility

 /s/ Daniel L. McFadden                                       By his attorneys,
 Matthew R. Segal (BBO # 654489)
 Daniel McFadden (BBO # 676612)                               ANDREW E. LELLING,
 Adriana Lafaille (BBO # 680210)                              United States Attorney
 AMERICAN CIVIL LIBERTIES UNION
 FOUNDATION OF MASSACHUSETTS, INC.                     By:     /s/ Jason C. Weida
 211 Congress Street                                          Jason C. Weida

                                                   1
       Case 1:20-cv-10685-ADB Document 55 Filed 04/29/20 Page 2 of 2



Boston, MA 02110                               Assistant U.S. Attorney
(617) 482-3170                                 United States Attorney’s Office
msegal@aclum.org                               1 Courthouse Way, Suite 9200
dmcfadden@aclum.org                            Boston, Massachusetts 02210
alafaille@aclum.org                            (617) 748-3180
                                               Jason.Weida@usdoj.gov
David C. Fathi (WA 24893)**
Eunice H. Cho (WA 53711)**
AMERICAN CIVIL LIBERTIES UNION FOUDATION,
NATIONAL PRISON PROJECT
915 15th St. N.W., 7th Floor
Washington, DC 20005
T: 202-548-6616
E: dfathi@aclu.org
E: echo@aclu.org

Michael K. T. Tan*
Anand V. Balakrishnan*
Omar C. Jadwat*
ACLU FOUNDATION IMMIGRANTS’ RIGHTS
PROJECT
125 Broad Street, 18th Floor
New York, New York 10004
Tel: 212-549-2660
mtan@aclu.org
abalakrishnan@aclu.org
ojadwat@aclu.org

Susan B. Church (BBO#639306)
DEMISSIE & CHURCH
929 Massachusetts Avenue, Suite 01
Cambridge, MA 02139
Tel. (617) 354-3944
sbc@demissiechurch.com

Kerry E. Doyle (BBO# 565648)
GRAVES & DOYLE
100 State Street, 9th Floor
Boston, MA 02109
(617) 542-6400
kdoyle@gravesanddoyle.com




                                        2
